NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Lechner-Fish on 7/12/2022.
The application has been amended as follows: 
Claim 14, line 7, delete “freeze/thaw agent and/or a blowing agent” and replace with --freeze agent, thaw agent, and/or a blowing agent--. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-20 is the recitation claim 1 of a composition comprising greater than about 60 weight percent of an acrylate-acrylonitrile copolymer and at least about 1 weight percent of pre-expanded compressible microspheres. The primary reason for allowance of claims 21-24 is the recitation claim 21 of a composition comprising greater than about 40 volume percent of an acrylate-acrylonitrile copolymer and at least about 44 volume percent of pre-expanded compressible microspheres. 
The closest prior art references are the following: (1) Wickert et al. (US 6,214,450); (2) Gibbs et al. (US 4,485,192); (3) Dahlke et al. (US 9,802,446); and (4) Blakeman et al. (US 4,699,810).
Wickert et al. teach a composition used for sealing (making it a sealant composition; see claim 1 and entire contents of Wickert reference). The composition comprises latex polymer (which is a dispersion), hollow particulates, and water. The composition comprises, by volume, from about 2 to about 76 and preferably from about 26% to about 45% by volume of the latex and from about 2 to about 76% by volume of hollow particulates. See column 2, lines 36-44 of Wickert et al. These amounts overlap the amounts recited in claim 1. An expressly named example of hollow particulate is Dualite M6001AE hollow microspheres. 
The compositions further comprise, by volume, 0.03 to 10wt% suspending agent (corresponding to a diluent); from about 0.05 to 3% by volume of surfactant; from about 0.1 to 2% by volume fungicide (which is a type of biocide and corresponds to the instantly claimed second biocide of instant claim 5); from about 0.05 to 1% by volume biocide from about 0.1 to 3% by volume defoamer; from about 0.3 to about 0.5% by volume dispersant; from about 0.5 to about 1.5% by volume fiber (which is a first filler); from about 0.1 to about 10% by volume of propylene glycol (which is an example of freeze/thaw/blowing agent as described in ¶23 of the instant specification and therefore meets the freeze/thaw/blowing agent of the instant claims). See column 4, lines 16-43. The polymers used in Wickert et al. include elastomers. See column 5, line 61. 
Wickert al. fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, and newly presented claim 21, let alone the specific amounts required by these claims. 
Gibbs et al. tech sealing compositions comprising hollow microspheres. See column 2, lines 39-52. The microspheres of Gibbs et al. include those made from polyvinylidene chloride acrylonitrile resins. See column 3, lines 11-12. The compositions are produced by combining a resin and plasticizer to form a plastisol and adding microspheres. Column 3, lines 36-38. 
Gibbs fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, and newly presented claim 21, let alone the specific amounts required by these claims. 
Dahlke et al. teach sealant compositions comprising expanded solids, an example of expanded solids being microspheres (abstract). The expanded microspheres comprise a shell made up of a copolymer of acrylonitrile and methyl acrylate. The shell encapsulates a blowing agent gas such as isobutane and/or isopentane. See column 4, lines 1-24. The microspheres are necessarily compressible and are present in a preferable amount of from 1.0 to 2.5wt%. See column 4, lines 36-46. The sealant composition further comprises at least one polymer with examples including polyurethane, polyisobutylene, polybutene, butyl rubber (isobutylene-isoprene copolymer rubber), and/or silicone rubber. 
Dahlke et al. fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, and newly presented claim 21, let alone the specific amounts required by these claims. 
Blakeman et al. (US 4,699,810) teach sealing compositions comprising an elastomeric polymer and hollow microspheres of a thermoplastic polymer. See abstract. Examples of polymer include butyl rubber, butadiene-acrylonitrile copolymer, polyacrylic acid copolymers, styrene acrylic ester copolymers, natural rubbers, and blends thereof. See column 2, lines 12-26. The microspheres are compressible and are present in an amount of up to 50 to 100 parts per 100 parts by weight of rubber. 
Blakeman et al. fails to disclose that the polymer is an acrylate-acrylonitrile copolymer as required by instant claims 1, 7, and 12, and newly presented claim 21, let alone the specific amounts required by these claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766